                         United States District Court
                       Western District of North Carolina
                              Asheville Division

        Calvin Watty Driver,          )              JUDGMENT IN CASE
                                      )
            Petitioner(s),            )               1:20-cv-00291-GCM
                                      )            2:05-cr-00217-GCM-WCM
                 vs.                  )
                                      )
               USA,                   )
           Respondent(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s March 11, 2021 Order.

                                               March 11, 2021




         Case 1:20-cv-00291-GCM Document 7 Filed 03/11/21 Page 1 of 1
